Opinion by
Mr. Justice Sterrett,
The facts of this ease, found by the learned master and approved by the court, together with the questions arising thereon, are fully and clearly presented in the record.
The controlling questions are substantially the same as those in Harrisburg v. Segelbaum, No. 18 May Term 1891, in which an opinion has just been filed. [The preceding case.] In view of what has been said in that opinion, as well as what may be found in the able and exhaustive opinion of the learned president of the common pleas, in this case, bearing on the same questions, we deem it unnecessary to discuss either of them.
After depicting in strong colors the disastrous consequences that are likely to result from being unable, under our decisions in Hammett v. Philadelphia, Beck v. Williamsport and others, to repair public streets at the expense of the abutting property owners, etc., the learned counsel for the defendant, with commendable frankness, admits -that the decree which he asks us to reverse is in full accord with the law as laid down by this court in the cases above referred to, and says: “ The' only remedy then is to prajr the Supreme Court to relax its rule or adopt another better suited to the necessities of the times.”
We are far from being convinced that the “necessities of the times,” or any commendable consideration requires us to reverse or so modify the decisions, referred to, as to permit the cost of repaving public streets, for the benefit of the general public, to be assessed upon and collected from the property abutting on such streets; and, because we are not so convinced, we think there was no error in granting the injunction complained of.
Decree affirmed and appeal dismissed with costs to be paid by the defendant.